

115 SJ 13 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule submitted by the Secretary of Health and Human Services relating to compliance with title X requirements by project recipients in selecting subrecipients.
U.S. Senate
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS1st SessionS. J. RES. 13IN THE SENATE OF THE UNITED STATESJanuary 30, 2017Mrs. Ernst (for herself, Mr. Cornyn, Mr. Cruz, Mr. Blunt, Mr. Roberts, Mr. Lankford, Mr. Daines, Mr. Crapo, Mr. Sasse, Mr. Moran, Mr. Kennedy, Mr. Lee, Mr. Risch, Mr. Inhofe, Mr. McConnell, Mr. Grassley, and Mr. Graham) introduced the following joint resolution; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 final rule submitted by the Secretary of Health and Human Services
			 relating to compliance with title X requirements by project recipients in
			 selecting subrecipients.
	
 That Congress disapproves the rule submitted by the Secretary of Health and Human Services relating to compliance with title X requirements by project recipients in selecting subrecipients (81 Fed. Reg. 91852; December 19, 2016), and such rule shall have no force or effect.